DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 15, 17, 23, 25, 27 are objected to because of the following informalities:
In claim 6, line 8; “the simulation image” should be changed to “the stimulation image” because it is clear from the context of the claim and the specification that the Applicant intended to refer to the previously set forth stimulation image rather than a new simulation image.
In claim 15, line 6; “the user” should be changed to “a user”.
In claim 17, line 21; “a display device” should be changed to “the display device” because it is clear from the context of the claim and the specification that the Applicant intended to refer to the previously set forth display device rather than a new display device.
In claim 23, line 8; “the user” should be changed to “a user”.
In claim 25; “a device should be changed to “the device” because it is clear from the context of the claim and the specification that the Applicant intended to refer to the previously set forth device rather than a new device.
In claim 27, line 4; “a surgeon” should be changed to “the surgeon” because it is clear from the context of the claim and the specification that the Applicant intended to refer to the previously set forth surgeon rather than a new surgeon.
In claim 27, line 4; “a brain operation” should be changed to “the brain operation” because it is clear from the context of the claim and the specification that the Applicant intended to refer to the previously set forth brain operation rather than a new brain operation.
In claim 27, lines 6-7; “a processor” should be changed to “the processor” because it is clear from the context of the claim and the specification that the Applicant intended to refer to the previously set forth processor rather than a new processor.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Control and evaluation device in claims 17-28.
Stimulation device for stimulation of at least one brain function in claims 9-28.
Recording device for recording of at least one stimulation image in claims 9-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the published specification shows that the following appears to be the corresponding structure describe in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Control and evaluation device: described as a processor and a memory for storing programs which can be executed with the aid of the processor, a PC, or a control unit in paragraph 66 of the published application.
Stimulation device: described as a nerve stimulator in paragraph 63 of the published application.
Recording device: described as a camera in paragraph 63 of the published application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “a measurement cycle” in line 4, “a plurality of measurement cycles” in line 14, and “a first measurement cycle” in line 16. It is unclear how these measurement cycles relate to one another. For example, is the first measurement cycle different from the initially set forth measurement cycle? Is the first measurement cycle one of the plurality of measurement cycles? Is the initially set forth measurement cycle one of the plurality of measurement cycles? Clarification is required. For examination purposes, initially set forth measurement cycle will be interpreted as also being the first measurement cycle and will be interpreted as being one of the plurality of measurement cycles.
Regarding claim 9, claim 9 recites the limitation “a measurement cycle” in lines 6-7, “a plurality of measurement cycles” in line 20, and “the first measurement cycle” in line 22. It is unclear how these measurement cycles relate to one another and “the first measurement cycle” lacks antecedent basis. For example, is the first measurement cycle different from the initially set forth measurement cycle? Is the first measurement cycle one of the plurality of measurement cycles? Is the initially set forth measurement cycle one of the plurality of measurement cycles? Clarification is required. For examination purposes, initially set forth measurement cycle will be interpreted as also being the first measurement cycle and will be interpreted as being one of the plurality of measurement cycles.
Regarding claim 17, claim 17 recites the limitation “a measurement cycle” in line 11, “a plurality of measurement cycles” in lines 25-26, and “a first measurement cycle” in line 29. It is unclear how these measurement cycles relate to one another. For example, is the first measurement cycle different from the initially set forth measurement cycle? Is the first measurement cycle one of the plurality of measurement cycles? Is the initially set forth measurement cycle one of the plurality of measurement cycles? Clarification is required. For examination purposes, initially set forth measurement cycle will be interpreted as also being the first measurement cycle and will be interpreted as being one of the plurality of measurement cycles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 11, 16-17, 19, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. (US20020099295, hereafter Gil), Liu et al. (US20150272468, hereafter Liu), and Yamagata et al. (US20170071471, hereafter Yamagata).
Regarding claim 1, Gil discloses a method for generating and displaying a map of a brain operating field with brain tissue areas (Gil, Para 2; “The present invention relates to systems and methods for functional brain mapping”) associated with at least one stimulated brain function being marked in said map (Gil, Para 2; “while using peripheral brain stimulation protocols for mapping functional cortical regions and thereby deducing cortical anatomy”), the method comprising:
performing a measurement cycle (Gil, Para 94; “According to one aspect of the present invention there is provided a method of functional brain mapping of a subject comprising the steps of”) (Gil, Para 222; “Thereafter, functional brain mapping of the subject is performed essentially”), the measurement cycle including
effecting a stimulation of at least one brain function (Gil, Para 94; “(c) stimulating the brain of the subject (e.g., inducing brain activity)”) (Gil, Para 222; “(iii) stimulating the neighboring brain tissue of the subject (e.g., inducing brain activity);”),
recording at least one stimulation image of the brain operating field with the stimulated at least one brain function (Gil, Para 94; “(d) during or after step (c) acquiring at least one additional reflectance spectrum of each picture s element of at least the portion of the exposed cortex of the subject”) (Gil, Para 222; “(iv) during or after step (iii) acquiring at least one additional reflectance spectrum of each picture element of at least the portion of the exposed cortex of the subject;”),
recording at least one reference image of the brain operating field without the at least one stimulated brain function (Gil, Para 94; “(b) acquiring a reflectance spectrum of each picture element of at least a portion of the exposed cortex of the subject;”) (Gil, Para 222; “(ii) acquiring a reflectance spectrum of each picture element of at least a portion of the exposed cortex of the subject;”) (Gil, Para 265; “In other words, similarity mapping involves computing the integral of the absolute value of the difference between the spectrum of each pixel of the spectral image with respect to a reference spectrum […] belonging to a pixel of the […] other spectral image”),
generating a map using the at least one stimulation image recorded in the measurement cycle and the at least one reference image (Gil, Para 94; “(e) generating an image highlighting differences among spectra of the exposed cortex acquired in steps (b) and (d), so as to highlight functional brain regions”) (Gil, Para 222; “(v) generating an image highlighting differences among spectra of the exposed cortex acquired in steps (ii) and (iv), so as to highlight the functional brain regions of the neighboring brain tissue”) (Gil, Para 265; “In other words, similarity mapping involves computing the integral of the absolute value of the difference between the spectrum of each pixel of the spectral image with respect to a reference spectrum (either previously memorized in a library, or belonging to a pixel of the same or other spectral image)”), and
displaying the map on a display device (Gil, Para 98; “In a preferred embodiment of the invention, a plurality of images highlighting differences among spectra are displayed either superimposed, overlaid or integrated, so as to provide a cumulative differences display or map of the spectral changes in the tissue”) (Gil, Para 265; “and displaying a gray level or pseudocolor (black and white or color) image, in which the bright pixels correspond to a small spectral difference, and dark pixels correspond to a large spectral difference, or vice versa”).
Gil does not clearly and explicitly disclose wherein a plurality of measurement cycles are carried out and a new map of the brain operating field is generated after each measurement cycle following a first measurement cycle, wherein, in order to generate the new map, the at least one stimulation image and the at least one reference image of one or more preceding measurement cycles are used in addition to the at least one stimulation image recorded in the measurement cycle just carried out and the at least one reference image recorded in the measurement cycle just carried out, and at least the new map generated after the measurement cycle just carried out is displayed after each measurement cycle.
In an analogous functional brain mapping method and system field of endeavor Liu discloses in Figure 2 wherein a plurality of measurement cycles are carried out and a new map of the brain operating field is generated after each measurement cycle following a first measurement cycle (Liu, Para 31; “the process may be repeated by returning to process block 212, in dependence of a stopping criterion”) (Liu, Figure 2; showing that updated subject maps and references signals are generated repeatedly until stop criterion is met), and
wherein, in order to generate the new map, at least one stimulation image and at least one reference image of one or more preceding measurement cycles are used in addition to the at least one stimulation image recorded in the measurement cycle just carried out and the at least one reference image recorded in the measurement cycle just carried out (Liu, Para 29; “Then at process block 214, the subject map is updated through a reassignment process, wherein brain locations, or vertices, may be reassigned to different functional connectivity networks according to the correlation between their corresponding time-series signal and the most current reference signal extracted from each functional network”) (Lin, Para 30; “At process block 216, the reference signal of each functional connectivity network is then updated. This step involves using an average of time-series signals representing vertices recently assigned to the network”) (Lin, Para 29-33; describing the process of updating previous maps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil wherein a plurality of measurement cycles are carried out and a new map of the brain operating field is generated after each measurement cycle following a first measurement cycle, and wherein, in order to generate the new map, the at least one stimulation image and the at least one reference image of one or more preceding measurement cycles are used in addition to the at least one stimulation image recorded in the measurement cycle just carried out and the at least one reference image recorded in the measurement cycle just carried out in order to ensure the map meets required criteria and in order to ensure accuracy as taught by Liu (Liu, Para 31).
Gil as modified by Liu above does not clearly and explicitly disclose wherein the new map generated after each measurement cycle is displayed just after each measurement cycle.
In an analogous functional brain imaging method and system field of endeavor Yamagata discloses in Figure 2 wherein a map generated after each measurement cycle is displayed just after each measurement cycle (Yamagata, Figure 24; steps 102-105, showing that image is displayed with each image generation cycle) (Yamagata, Para 194; “Subsequently, the analyzing function 15 b displays the analysis target image generated by the image generating function 14 a on the display 10 (step S104). This allows the operator to check whether the generated image is relevant as an analysis target”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu above wherein the new map generated after each measurement cycle is displayed just after each measurement cycle in order to allow an operator to check whether the generated image is relevant and whether or not further iterations are needed as taught by Yamagata (Yamagata, Para 194-196).

Regarding claim 3, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 1 as discussed above.
Gil as modified by Liu and Yamagata above further discloses wherein, during the measurement cycle, a plurality of stimulation images and reference images are recorded and, from each measurement cycle, the plurality of recorded stimulation images and reference images are used for generating the map of the brain operating field (Gil, Para 125; “According to a preferred embodiment of the present invention spectral data collection is performed during at least N brain beats of the subject, wherein N is an integer selected from the group consisting of two, three, four, five, six, seven, eight, nine, ten and an integer between and including eleven and forty. Preferably, the step of spectral data collection post stimulation is effected more than about 3-5 seconds and preferably between about 3-5 and about 30 seconds following initiation of stimulation.”) (Gil, Para 268; “a spectral image is a sequence of images representing the intensity of the same two-dimensional plane (i.e., the sample) at different wavelengths”).

Regarding claim 8, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 1 as discussed above.
Gil as modified by Liu and Yamagata above further discloses determining, before the first measurement cycle, indicators for parameters which are relevant to the stimulation and to the recording of the at least one stimulation image and the at least one reference image; and, displaying the indicators determined (Gil, Para 262-267; discussing displaying a label related to light emission which is a stimulator “According to the present invention a “label” which is placed on the skull, near the exposed cortex portion is used for providing three functions as follows: [...] The label supplies a “white target” reference spectrum for calculating oxygen saturation as described herein. A “white target” is a target that reflects incident light without altering the spectrum of the light. In other words, the “white target” has a flat (constant) absorption coefficient in a spectral range of interest (say, between the c400-700 nm spectral range). The refraction index of the “white target” can be high or low, resulting in black, gray or white color in the image [...] The system's software is designed to automatically find the “white target” area within an acquired image and to extract an average spectrum from it, which average spectrum serves as the W(?) (see Equation 15) mentioned hereinabove with respect to the oxygen saturation calculation. Having W(?) so sampled eliminates the necessity to acquire a separate white target spectral-image at the beginning of the imaging session. It further eliminates the need of using an illumination source with known spectral characteristics and allows for using the illumination already present in the operating room without introducing special dedicated illumination for illuminating the cortex”) (Gil, Para 353; “According to another embodiment, stimulation is effected by passively stimulating the brain of the (awake or anesthetized) subject (e.g., inducing brain activity) through the peripheral nervous system by, for example, directing light into the eyes, voice into the ears or by electrical stimulation of the skin at different body locations. Direct electrical stimulation of the brain using electrodes is also applicable”).

Regarding claim 9, Gil discloses a computer-implemented method for generating and displaying a map of a brain operating field with brain tissue areas (Gil, Para 2; “The present invention relates to systems and methods for functional brain mapping”) associated with at least one stimulated brain function being marked in said map (Gil, Para 2; “while using peripheral brain stimulation protocols for mapping functional cortical regions and thereby deducing cortical anatomy”), the computer-implemented method comprising:
generating control signals are generated for controlling a stimulation device and a recording device in such a way that during a measurement cycle a stimulation of at least one brain function is effected (Gil, Para 94; “(c) stimulating the brain of the subject (e.g., inducing brain activity)”) (Gil, Para 222; “(iii) stimulating the neighboring brain tissue of the subject (e.g., inducing brain activity);”) and at least one stimulation image of the brain operating field with the stimulated brain function is recorded (Gil, Para 94; “(d) during or after step (c) acquiring at least one additional reflectance spectrum of each picture s element of at least the portion of the exposed cortex of the subject”) (Gil, Para 222; “(iv) during or after step (iii) acquiring at least one additional reflectance spectrum of each picture element of at least the portion of the exposed cortex of the subject;”), and that during the measurement cycle at least one reference image of the brain operating field without the stimulated brain function is recorded (Gil, Para 94; “(b) acquiring a reflectance spectrum of each picture element of at least a portion of the exposed cortex of the subject;”) (Gil, Para 222; “(ii) acquiring a reflectance spectrum of each picture element of at least a portion of the exposed cortex of the subject;”) (Gil, Para 265; “In other words, similarity mapping involves computing the integral of the absolute value of the difference between the spectrum of each pixel of the spectral image with respect to a reference spectrum […] belonging to a pixel of the […] other spectral image”),
generating a map of the brain operating field using the at least one stimulation image recorded in the measurement cycle and the at least one reference image recorded in the measurement cycle (Gil, Para 94; “(e) generating an image highlighting differences among spectra of the exposed cortex acquired in steps (b) and (d), so as to highlight functional brain regions”) (Gil, Para 222; “(v) generating an image highlighting differences among spectra of the exposed cortex acquired in steps (ii) and (iv), so as to highlight the functional brain regions of the neighboring brain tissue”) (Gil, Para 265; “In other words, similarity mapping involves computing the integral of the absolute value of the difference between the spectrum of each pixel of the spectral image with respect to a reference spectrum (either previously memorized in a library, or belonging to a pixel of the same or other spectral image)”), and
generating a signal for a display device and outputting the signal to the display device, wherein the signal has the effect that the map is displayed on the display device (Gil, Para 98; “In a preferred embodiment of the invention, a plurality of images highlighting differences among spectra are displayed either superimposed, overlaid or integrated, so as to provide a cumulative differences display or map of the spectral changes in the tissue”) (Gil, Para 265; “and displaying a gray level or pseudocolor (black and white or color) image, in which the bright pixels correspond to a small spectral difference, and dark pixels correspond to a large spectral difference, or vice versa”).
Gil does not clearly and explicitly disclose wherein the control signals for the stimulation device and the recording device are generated in such a way that a plurality of measurement cycles are carried out and a new map of the brain operating field is generated after each measurement cycle following the first measurement cycle, wherein, in order to generate the new map, the at least one stimulation image and the at least one reference image of one or more preceding measurement cycles are used in addition to the at least one stimulation image recorded in the measurement cycle just carried out and the at least one reference image recorded in the measurement cycle just carried out, and after each measurement cycle the signal for the display device is updated in such a way that at least the new map generated after the measurement cycle just carried out is displayed on the display device.
In an analogous functional brain mapping method and system field of endeavor Liu discloses in Figure 2 wherein a plurality of measurement cycles are carried out and a new map of the brain operating field is generated after each measurement cycle following a first measurement cycle (Liu, Para 31; “the process may be repeated by returning to process block 212, in dependence of a stopping criterion”) (Liu, Figure 2; showing that updated subject maps and references signals are generated repeatedly until stop criterion is met), and
wherein, in order to generate the new map, at least one stimulation image and at least one reference image of one or more preceding measurement cycles are used in addition to the at least one stimulation image recorded in the measurement cycle just carried out and the at least one reference image recorded in the measurement cycle just carried out (Liu, Para 29; “Then at process block 214, the subject map is updated through a reassignment process, wherein brain locations, or vertices, may be reassigned to different functional connectivity networks according to the correlation between their corresponding time-series signal and the most current reference signal extracted from each functional network”) (Lin, Para 30; “At process block 216, the reference signal of each functional connectivity network is then updated. This step involves using an average of time-series signals representing vertices recently assigned to the network”) (Lin, Para 29-33; describing the process of updating previous maps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil wherein a plurality of measurement cycles are carried out and a new map of the brain operating field is generated after each measurement cycle following a first measurement cycle, and wherein, in order to generate the new map, the at least one stimulation image and the at least one reference image of one or more preceding measurement cycles are used in addition to the at least one stimulation image recorded in the measurement cycle just carried out and the at least one reference image recorded in the measurement cycle just carried out in order to ensure the map meets required criteria and in order to ensure accuracy as taught by Liu (Liu, Para 31).
Gil as modified by Liu above does not clearly and explicitly disclose wherein the new map generated after each measurement cycle is displayed just after each measurement cycle.
In an analogous functional brain imaging method and system field of endeavor Yamagata discloses in Figure 2 wherein a map generated after each measurement cycle is displayed just after each measurement cycle (Yamagata, Figure 24; steps 102-105, showing that image is displayed with each image generation cycle) (Yamagata, Para 194; “Subsequently, the analyzing function 15 b displays the analysis target image generated by the image generating function 14 a on the display 10 (step S104). This allows the operator to check whether the generated image is relevant as an analysis target”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu above wherein the new map generated after each measurement cycle is displayed just after each measurement cycle in order to allow an operator to check whether the generated image is relevant and whether or not further iterations are needed as taught by Yamagata (Yamagata, Para 194-196).

Regarding claim 11, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 9 as discussed above.
Gil as modified by Liu and Yamagata above further discloses wherein the stimulation device and the recording device are controlled in such a way that a plurality of stimulation images and reference images are recorded during a measurement cycle; and, from each measurement cycle the plurality of recorded stimulation images and reference images are used for generating the map of the brain operating field (Gil, Para 125; “According to a preferred embodiment of the present invention spectral data collection is performed during at least N brain beats of the subject, wherein N is an integer selected from the group consisting of two, three, four, five, six, seven, eight, nine, ten and an integer between and including eleven and forty. Preferably, the step of spectral data collection post stimulation is effected more than about 3-5 seconds and preferably between about 3-5 and about 30 seconds following initiation of stimulation.”) (Gil, Para 268; “a spectral image is a sequence of images representing the intensity of the same two-dimensional plane (i.e., the sample) at different wavelengths”).

Regarding claim 16, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 9 as discussed above.
Gil as modified by Liu and Yamagata above further discloses determining, before the first measurement cycle, indicators for parameters which are relevant to the stimulation and to the recording of the at least one stimulation image and the at least one reference image; and, displaying the indicators determined (Gil, Para 262-267; discussing displaying a label related to light emission which is a stimulator “According to the present invention a “label” which is placed on the skull, near the exposed cortex portion is used for providing three functions as follows: [...] The label supplies a “white target” reference spectrum for calculating oxygen saturation as described herein. A “white target” is a target that reflects incident light without altering the spectrum of the light. In other words, the “white target” has a flat (constant) absorption coefficient in a spectral range of interest (say, between the c400-700 nm spectral range). The refraction index of the “white target” can be high or low, resulting in black, gray or white color in the image [...] The system's software is designed to automatically find the “white target” area within an acquired image and to extract an average spectrum from it, which average spectrum serves as the W(?) (see Equation 15) mentioned hereinabove with respect to the oxygen saturation calculation. Having W(?) so sampled eliminates the necessity to acquire a separate white target spectral-image at the beginning of the imaging session. It further eliminates the need of using an illumination source with known spectral characteristics and allows for using the illumination already present in the operating room without introducing special dedicated illumination for illuminating the cortex”) (Gil, Para 353; “According to another embodiment, stimulation is effected by passively stimulating the brain of the (awake or anesthetized) subject (e.g., inducing brain activity) through the peripheral nervous system by, for example, directing light into the eyes, voice into the ears or by electrical stimulation of the skin at different body locations. Direct electrical stimulation of the brain using electrodes is also applicable”).

Regarding claim 17, Gil discloses a device for generating and displaying a map of a brain operating field with brain tissue areas (Gil, Para 2; “The present invention relates to systems and methods for functional brain mapping”) associated with at least one stimulated brain function being marked in said map (Gil, Para 2; “while using peripheral brain stimulation protocols for mapping functional cortical regions and thereby deducing cortical anatomy”), the device comprising:
a stimulation device (Gil, Para 353; “Stimulation Protocols and Additional Considerations Related to Brain Stimulation […] Direct electrical stimulation of the brain using electrodes is also applicable”);
a recording device (Gil, spectral imaging device 406) (Gil, Para 224; “a spectral imaging device 406 which serves for acquiring reflectance spectra of each picture element of at least a portion of the exposed cortex before and during and/or after stimulating the brain (e.g., inducing brain activity)”);
a display device (Gil, Figure 4, display 414) (Gil, Para 224; “Device 412 is typically connected to a display 414 which serves to display the results”);
a control and evaluation device connected or connectable to said stimulation device, said recording device, and said display device (Gil, Para 159; “selected steps of the methods and systems of the invention could be described as being performed by a data processor, such as a computing platform for executing a plurality of instructions”));
said control and evaluation device being configured to control said stimulation device and said recording device so as to effect a stimulation of at least one brain function during a measurement cycle (Gil, Para 94; “(c) stimulating the brain of the subject (e.g., inducing brain activity)”) (Gil, Para 222; “(iii) stimulating the neighboring brain tissue of the subject (e.g., inducing brain activity);”), record at least one stimulation image of the brain operating field with said at least one stimulation brain function during the measurement cycle (Gil, Para 94; “(d) during or after step (c) acquiring at least one additional reflectance spectrum of each picture s element of at least the portion of the exposed cortex of the subject”) (Gil, Para 222; “(iv) during or after step (iii) acquiring at least one additional reflectance spectrum of each picture element of at least the portion of the exposed cortex of the subject;”) and record at least one reference image of the brain operating field without said at least one stimulated brain function during the measurement cycle (Gil, Para 94; “(b) acquiring a reflectance spectrum of each picture element of at least a portion of the exposed cortex of the subject;”) (Gil, Para 222; “(ii) acquiring a reflectance spectrum of each picture element of at least a portion of the exposed cortex of the subject;”) (Gil, Para 265; “In other words, similarity mapping involves computing the integral of the absolute value of the difference between the spectrum of each pixel of the spectral image with respect to a reference spectrum […] belonging to a pixel of the […] other spectral image”);
said control and evaluation device being further configured to generate a map of the brain operating field using said at least one stimulation image recorded during the measurement cycle and said at least one reference image recorded during the measurement cycle (Gil, Para 94; “(e) generating an image highlighting differences among spectra of the exposed cortex acquired in steps (b) and (d), so as to highlight functional brain regions”) (Gil, Para 222; “(v) generating an image highlighting differences among spectra of the exposed cortex acquired in steps (ii) and (iv), so as to highlight the functional brain regions of the neighboring brain tissue”) (Gil, Para 265; “In other words, similarity mapping involves computing the integral of the absolute value of the difference between the spectrum of each pixel of the spectral image with respect to a reference spectrum (either previously memorized in a library, or belonging to a pixel of the same or other spectral image)”); and
said control and evaluation device being further configured to generate a signal for a display device and output said signal to said display device, wherein said signal is configured to cause said map to be displayed on said display device (Gil, Para 98; “In a preferred embodiment of the invention, a plurality of images highlighting differences among spectra are displayed either superimposed, overlaid or integrated, so as to provide a cumulative differences display or map of the spectral changes in the tissue”) (Gil, Para 265; “and displaying a gray level or pseudocolor (black and white or color) image, in which the bright pixels correspond to a small spectral difference, and dark pixels correspond to a large spectral difference, or vice versa”).
Gil does not clearly and explicitly disclose said control and evaluation device being further configured to control said stimulation device and said recording device so as to cause a plurality of measurement cycles to be carried out;
said control and evaluation device being configured to generate a new map of the brain operating field after each measurement cycle following a first measurement cycle, wherein, in order to generate said new map, said stimulation images and said reference images of one or more preceding measurement cycles are also used besides said at least one stimulation image recorded in the measurement cycle just carried out and said at least one reference image recorded in the measurement cycle just carried out; and,
said control and evaluation device being configured to update said signal for the display device after each measurement cycle in such a manner that at least said map generate after the measurement cycle just carried out is displayed on said display device.
In an analogous functional brain mapping method and system field of endeavor Liu discloses in Figure 2 wherein a plurality of measurement cycles are carried out and a new map of the brain operating field is generated after each measurement cycle following a first measurement cycle (Liu, Para 31; “the process may be repeated by returning to process block 212, in dependence of a stopping criterion”) (Liu, Figure 2; showing that updated subject maps and references signals are generated repeatedly until stop criterion is met), and
wherein, in order to generate the new map, at least one stimulation image and at least one reference image of one or more preceding measurement cycles are used in addition to the at least one stimulation image recorded in the measurement cycle just carried out and the at least one reference image recorded in the measurement cycle just carried out (Liu, Para 29; “Then at process block 214, the subject map is updated through a reassignment process, wherein brain locations, or vertices, may be reassigned to different functional connectivity networks according to the correlation between their corresponding time-series signal and the most current reference signal extracted from each functional network”) (Lin, Para 30; “At process block 216, the reference signal of each functional connectivity network is then updated. This step involves using an average of time-series signals representing vertices recently assigned to the network”) (Lin, Para 29-33; describing the process of updating previous maps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil wherein said control and evaluation device being further configured to control said stimulation device and said recording device so as to cause a plurality of measurement cycles to be carried out; said control and evaluation device being configured to generate a new map of the brain operating field after each measurement cycle following a first measurement cycle, wherein, in order to generate said new map, said stimulation images and said reference images of one or more preceding measurement cycles are also used besides said at least one stimulation image recorded in the measurement cycle just carried out and said at least one reference image recorded in the measurement cycle just carried out; and, said control and evaluation device being configured to update said signal for the display device after each measurement cycle in order to ensure the map meets required criteria and in order to ensure accuracy as taught by Liu (Liu, Para 31).
Gil as modified by Liu above does not clearly and explicitly disclose wherein the new map generated after each measurement cycle is displayed just after each measurement cycle.
In an analogous functional brain imaging method and system field of endeavor Yamagata discloses in Figure 2 wherein a map generated after each measurement cycle is displayed just after each measurement cycle (Yamagata, Figure 24; steps 102-105, showing that image is displayed with each image generation cycle) (Yamagata, Para 194; “Subsequently, the analyzing function 15 b displays the analysis target image generated by the image generating function 14 a on the display 10 (step S104). This allows the operator to check whether the generated image is relevant as an analysis target”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu above wherein the new map generated after each measurement cycle is displayed just after each measurement cycle in order to allow an operator to check whether the generated image is relevant and whether or not further iterations are needed as taught by Yamagata (Yamagata, Para 194-196).

Regarding claim 19, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 17 as discussed above.
Gil as modified by Liu and Yamagata above further discloses wherein said control and evaluation device is configured to control said stimulation device and said recording device in such a manner that a plurality of stimulation images and a plurality of reference images are recorded during the measurement cycle, and, said control and evaluation device uses the plurality of recorded stimulation images and reference images from each measurement cycle for generating said map of the brain operating field (Gil, Para 125; “According to a preferred embodiment of the present invention spectral data collection is performed during at least N brain beats of the subject, wherein N is an integer selected from the group consisting of two, three, four, five, six, seven, eight, nine, ten and an integer between and including eleven and forty. Preferably, the step of spectral data collection post stimulation is effected more than about 3-5 seconds and preferably between about 3-5 and about 30 seconds following initiation of stimulation.”) (Gil, Para 268; “a spectral image is a sequence of images representing the intensity of the same two-dimensional plane (i.e., the sample) at different wavelengths”).

Regarding claim 24, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 17 as discussed above.
Gil as modified by Liu and Yamagata above further discloses determining, before the first measurement cycle, indicators for parameters which are relevant to the stimulation and to the recording of the at least one stimulation image and the at least one reference image; and, displaying the indicators determined (Gil, Para 262-267; discussing displaying a label related to light emission which is a stimulator “According to the present invention a “label” which is placed on the skull, near the exposed cortex portion is used for providing three functions as follows: [...] The label supplies a “white target” reference spectrum for calculating oxygen saturation as described herein. A “white target” is a target that reflects incident light without altering the spectrum of the light. In other words, the “white target” has a flat (constant) absorption coefficient in a spectral range of interest (say, between the c400-700 nm spectral range). The refraction index of the “white target” can be high or low, resulting in black, gray or white color in the image [...] The system's software is designed to automatically find the “white target” area within an acquired image and to extract an average spectrum from it, which average spectrum serves as the W(?) (see Equation 15) mentioned hereinabove with respect to the oxygen saturation calculation. Having W(?) so sampled eliminates the necessity to acquire a separate white target spectral-image at the beginning of the imaging session. It further eliminates the need of using an illumination source with known spectral characteristics and allows for using the illumination already present in the operating room without introducing special dedicated illumination for illuminating the cortex”) (Gil, Para 353; “According to another embodiment, stimulation is effected by passively stimulating the brain of the (awake or anesthetized) subject (e.g., inducing brain activity) through the peripheral nervous system by, for example, directing light into the eyes, voice into the ears or by electrical stimulation of the skin at different body locations. Direct electrical stimulation of the brain using electrodes is also applicable”).

Regarding claim 26, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 9 as discussed above.
Gil as modified by Liu and Yamagata above further discloses a computer program for supporting a surgeon during a brain operation, comprising instructions which, when they are executed on a computer, cause the computer to carry out the steps of the computer-implemented method of claim 9 (Gil, Para 159; “selected steps of the methods and systems of the invention could be described as being performed by a data processor, such as a computing platform for executing a plurality of instructions”).

Regarding claim 27, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 9 as discussed above.
Gil as modified by Liu and Yamagata above further discloses a data processing system for supporting a surgeon during a brain operation, wherein the data processing system comprises a processor and at least one memory and the processor is configured, on the basis of instructions of a computer program for supporting a surgeon during a brain operation, said computer program being stored in the memory, to carry out the steps of the computer-implemented method as claimed in claim 9 when executed by a processor (Gil, Para 159; “selected steps of the methods and systems of the invention could be described as being performed by a data processor, such as a computing platform for executing a plurality of instructions”).

Regarding claim 28, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 9 as discussed above.
Gil as modified by Liu and Yamagata above further discloses a nontransitory computer-readable storage medium with instructions stored thereon for supporting a surgeon during a brain operation, wherein the instructions, when they are executed on a computer, cause the computer to carry out the steps of the computer-implemented method as claimed in claim 9 (Gil, Para 159; “selected steps of the methods and systems of the invention could be described as being performed by a data processor, such as a computing platform for executing a plurality of instructions”).

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gil, Liu, and Yamagata as applied to claims 1, 9, and 17 above, and further in view of Aizawa et al. (US20020188174, hereafter Aizawa).
Regarding claim 2, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 1 as discussed above.
Gil as modified by Liu and Yamagata above does not clearly and explicitly disclose wherein, after each measurement cycle following the first measurement cycle, at least that map which was generated before the map generated after the measurement cycle just carried out is also displayed.
In an analogous patient imaging system and method field of endeavor Aizawa discloses displaying both a current image and a prior image simultaneously on a display (Aizawa, Para 536; “so that the real-time endoscopic image and an endoscopic image from a previous field/frame can be simultaneously displayed on the monitor 528”) (Aizawa, Para 543; “The realtime endoscopic image from the CCU 526 is output to the monitor 528. The endoscopic image and the shape image from a previous frame/field are simultaneously displayed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu and Yamagata above wherein, after each measurement cycle following the first measurement cycle, at least that map which was generated before the map generated after the measurement cycle just carried out is also displayed in order to allow for moving images to be smoothly displayed as taught by Aizawa (Aizawa, Para 545).

Regarding claim 10, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 9 as discussed above.
Gil as modified by Liu and Yamagata above does not clearly and explicitly disclose wherein, after each measurement cycle following the first measurement cycle, the signal for the display device is updated in such a way that at least that map which was generated before the map generated after the measurement cycle just carried out is also displayed on the display device.
In an analogous patient imaging system and method field of endeavor Aizawa discloses displaying both a current image and a prior image simultaneously on a display (Aizawa, Para 536; “so that the real-time endoscopic image and an endoscopic image from a previous field/frame can be simultaneously displayed on the monitor 528”) (Aizawa, Para 543; “The realtime endoscopic image from the CCU 526 is output to the monitor 528. The endoscopic image and the shape image from a previous frame/field are simultaneously displayed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu and Yamagata above wherein, after each measurement cycle following the first measurement cycle, the signal for the display device is updated in such a way that at least that map which was generated before the map generated after the measurement cycle just carried out is also displayed on the display device in order to allow for moving images to be smoothly displayed as taught by Aizawa (Aizawa, Para 545).

Regarding claim 18, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 17 as discussed above.
Gil as modified by Liu and Yamagata above does not clearly and explicitly disclose wherein, after each measurement cycle following said first measurement cycle, said control and evaluation device updates said signal for said display device in such a way that in each case at least that map which was generated before said map generated after the measurement cycle just carried out is also displayed on said display device.
In an analogous patient imaging system and method field of endeavor Aizawa discloses displaying both a current image and a prior image simultaneously on a display (Aizawa, Para 536; “so that the real-time endoscopic image and an endoscopic image from a previous field/frame can be simultaneously displayed on the monitor 528”) (Aizawa, Para 543; “The realtime endoscopic image from the CCU 526 is output to the monitor 528. The endoscopic image and the shape image from a previous frame/field are simultaneously displayed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu and Yamagata above wherein, after each measurement cycle following said first measurement cycle, said control and evaluation device updates said signal for said display device in such a way that in each case at least that map which was generated before said map generated after the measurement cycle just carried out is also displayed on said display device in order to allow for moving images to be smoothly displayed as taught by Aizawa (Aizawa, Para 545).

Claims 4-5, 12-13, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gil, Liu, and Yamagata as applied to claims 1, 9, and 17 above, and further in view of George et al. (US20140067279, hereafter George).
Regarding claim 4, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 1 as discussed above.
Gil as modified by Liu and Yamagata above does not clearly and explicitly disclose wherein a maximum number (Nmax) of measurement cycles is predefinable and the number (N) of the measurement cycle after which the respective map was generated is also displayed besides the map or the maps.
In an analogous patient imaging system and method field of endeavor George discloses wherein a maximum number (Nmax) of measurement cycles is predefinable and a number (N) of an iteration of an image displayed besides the image (George, Para 56; “a display can show the current […] iteration number. […] The signal averaging process can terminate (e.g., end) automatically when a user defined number of segments averaged are reached or if the process reaches the beginning of the data set. The user can also stop the process manually (e.g., in response to providing an input via a GUI, such as the GUI 26 illustrated in FIG. 1)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu and Yamagata above wherein a maximum number (Nmax) of measurement cycles is predefinable and the number (N) of the measurement cycle after which the respective map was generated is also displayed besides the map or the maps as taught by George in order to allow a user to determine a proper balance between signal quality and speed using an iterative process.

Regarding claim 5, Gil as modified by Liu, Yamagata, and George above discloses all of the limitations of claim 4 as discussed above.
Gil does not clearly and explicitly disclose wherein there is a possibility of terminating said generating of maps before reaching the maximum number (Nmax) of measurement cycles.
However, George further discloses wherein there is a possibility of terminating generating of images before reaching a maximum number of measurement cycles (George, Para 56; “a display can show the current […] iteration number. […] The signal averaging process can terminate (e.g., end) automatically when a user defined number of segments averaged are reached or if the process reaches the beginning of the data set. The user can also stop the process manually (e.g., in response to providing an input via a GUI, such as the GUI 26 illustrated in FIG. 1)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu, Yamagata, and George above wherein there is a possibility of terminating said generating of maps before reaching the maximum number (Nmax) of measurement cycles as taught by George in order to allow a user to determine a proper balance between signal quality and speed using an iterative process.

Regarding claim 12, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 9 as discussed above.
Gil as modified by Liu and Yamagata above does not clearly and explicitly disclose wherein a maximum number (Nmax) of measurement cycles is predefinable and the signal for the display device is generated in such a way that the number (N) of the measurement cycle after which a most up-to-date of the displayed maps was generated is also displayed besides the map or the maps on the display device.
In an analogous patient imaging system and method field of endeavor George discloses wherein a maximum number (Nmax) of measurement cycles is predefinable and a number (N) of an iteration of an image displayed besides the image (George, Para 56; “a display can show the current […] iteration number. […] The signal averaging process can terminate (e.g., end) automatically when a user defined number of segments averaged are reached or if the process reaches the beginning of the data set. The user can also stop the process manually (e.g., in response to providing an input via a GUI, such as the GUI 26 illustrated in FIG. 1)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu and Yamagata above wherein a maximum number (Nmax) of measurement cycles is predefinable and the signal for the display device is generated in such a way that the number (N) of the measurement cycle after which a most up-to-date of the displayed maps was generated is also displayed besides the map or the maps on the display device as taught by George in order to allow a user to determine a proper balance between signal quality and speed using an iterative process.

Regarding claim 13, Gil as modified by Liu, Yamagata, and George above discloses all of the limitations of claim 12 as discussed above.
Gil does not clearly and explicitly disclose wherein there is a possibility of terminating the generating of maps before reaching the maximum number (Nmax) of measurement cycles.
However, George further discloses wherein there is a possibility of terminating generating of images before reaching a maximum number of measurement cycles (George, Para 56; “a display can show the current […] iteration number. […] The signal averaging process can terminate (e.g., end) automatically when a user defined number of segments averaged are reached or if the process reaches the beginning of the data set. The user can also stop the process manually (e.g., in response to providing an input via a GUI, such as the GUI 26 illustrated in FIG. 1)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu, Yamagata, and George above wherein there is a possibility of terminating the generating of maps before reaching the maximum number (Nmax) of measurement cycles as taught by George in order to allow a user to determine a proper balance between signal quality and speed using an iterative process.

Regarding claim 20, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 17 as discussed above.
Gil as modified by Liu and Yamagata above does not clearly and explicitly disclose wherein said control and evaluation device enables a predefining of a maximum number (Nmax) of measurement cycles and generates said signal for the display device in such a way that the number (N) of the measurement cycle after which the most up-to-date of the displayed maps was generated is also displayed in addition to the map or the maps on the display device.
In an analogous patient imaging system and method field of endeavor George discloses wherein a maximum number (Nmax) of measurement cycles is predefinable and a number (N) of an iteration of an image displayed besides the image (George, Para 56; “a display can show the current […] iteration number. […] The signal averaging process can terminate (e.g., end) automatically when a user defined number of segments averaged are reached or if the process reaches the beginning of the data set. The user can also stop the process manually (e.g., in response to providing an input via a GUI, such as the GUI 26 illustrated in FIG. 1)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu and Yamagata above wherein said control and evaluation device enables a predefining of a maximum number (Nmax) of measurement cycles and generates said signal for the display device in such a way that the number (N) of the measurement cycle after which the most up-to-date of the displayed maps was generated is also displayed in addition to the map or the maps on the display device as taught by George in order to allow a user to determine a proper balance between signal quality and speed using an iterative process.

Regarding claim 21, Gil as modified by Liu, Yamagata, and George above discloses all of the limitations of claim 20 as discussed above.
Gil does not clearly and explicitly disclose wherein said control and evaluation device affords a possibility of terminating the generating of maps before reaching the maximum number (Nmax) of measurement cycles.
However, George further discloses wherein there is a possibility of terminating generating of images before reaching a maximum number of measurement cycles (George, Para 56; “a display can show the current […] iteration number. […] The signal averaging process can terminate (e.g., end) automatically when a user defined number of segments averaged are reached or if the process reaches the beginning of the data set. The user can also stop the process manually (e.g., in response to providing an input via a GUI, such as the GUI 26 illustrated in FIG. 1)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu, Yamagata, and George above wherein said control and evaluation device affords a possibility of terminating the generating of maps before reaching the maximum number (Nmax) of measurement cycles as taught by George in order to allow a user to determine a proper balance between signal quality and speed using an iterative process.

Claims 6-7, 14-15, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gil, Liu, and Yamagata as applied to claims 1, 9, and 17 above, and further in view of Mak et al. (US20190324252, hereafter Mak.
Regarding claim 6, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 1 as discussed above.
Gil as modified by Liu and Yamagata above does not clearly and explicitly disclose examining the at least one stimulation image and the at least one reference image used for generating the map for disturbances; and, displaying, in addition to said map, at least one of the disturbances that occurred in the at least one stimulation image and the at least one reference image used to generate said map and a quality parameter in addition to said map, wherein the quality parameter represents a measure of the disturbances that occurred in the at least one simulation image and the at least one reference image used to generate said map.
In an analogous patient imaging system and method field of endeavor Mak discloses examining a patient image for disturbances and displaying the patient image, at least one of disturbances, and a quality parameter representing a measure of the disturbances that occurred in the image (Mak, Para 102; “a notification that “bleeding” mode may be relevant. The notification may be displayed as an outline 810 showing where bleeding has been detected in the image”) (Mak, Para 88; “further include a picture-in-picture display with an inset showing a magnified view of the region where the emergency indicator (e.g., bleeding) was detected”) (Mak, Para 101-114 discussing the bleed detection) (Mak, Para 18; “The systems and methods described herein may be useful in image guided medical procedures, such as procedures in the field of spinal surgery or in the field of neurosurgery (e.g., including oncological care, neurodegenerative disease, stroke, brain trauma and orthopedic surgery)”).
The outline of the bleeding is interpreted as a measure of the disturbance because a person having ordinary skill in the art would understand that the size of the outline represents a measure of the amount of bleeding and because the Applicant defines a disturbance in the specification to include a brain bleed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu and Yamagata above to include examining the at least one stimulation image and the at least one reference image used for generating the map for disturbances; and, displaying, in addition to said map, at least one of the disturbances that occurred in the at least one stimulation image and the at least one reference image used to generate said map and a quality parameter in addition to said map, wherein the quality parameter represents a measure of the disturbances that occurred in the at least one simulation image and the at least one reference image used to generate said map in order to allow a user to react to detected disturbances as needed as taught by Mak (Mak, Para 75).

Regarding claim 7, Gil as modified by Liu, Yamagata, and Mak above discloses all of the limitations of claim 6 as discussed above.
Gil as modified by Liu, Yamagata, and Mak above discloses wherein each map generated after the corresponding measurement cycle together with the disturbances that occurred in the at least one stimulation image and the at least one reference image on which the respective map is based, and/or together with the quality parameter assigned to the respective map, are displayed as discussed in the rejection of claim 6 above.
Gil does not clearly and explicitly disclose wherein after the end of all the measurement cycles, each map generated after a measurement cycle together with the disturbances that occurred in the at least one stimulation image and the at least one reference image used to generate said map, and/or together with the quality parameter assigned to the respective map, are displayed and a user is afforded the possibility of sorting out individual measurement cycles and of newly generating a new map on the basis of the stimulation images and reference images of the measurement cycles that have not been sorted out.
However, Yamagata further discloses wherein a user is afforded the possibility of sorting out individual images and newly generating new images on the basis of the images that have not been sorted out (Yamagata, Para 195-196; “Having received an input to deny the analysis target image from the operator through the input circuitry 9 (No at step S105), the analyzing function 15 b controls the setting function 15 a to reset the imaging condition […] Then, having received an input to approve the analysis target image from the operator through the input circuitry 9 (Yes at step S105)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu, Yamagata, and Mak above wherein a user is afforded the possibility of sorting out individual measurement cycles and of newly generating a new map on the basis of the stimulation images and reference images of the measurement cycles that have not been sorted out in order to allow an operator to check whether the generated image is relevant and whether or not different images are needed as taught by Yamagata (Yamagata, Para 194-196).
Additionally, Liu discloses wherein stop criterion for imaging is checked after the imaging process is complete (Liu, Figure 2; showing that the report/image is not displayed until the imaging process is complete) (Liu, Para 32; “Finally, at process block 218, using the subject map, a report of any suitable shape or form is generated. As one example, the report may be indicative of a functional brain organization for the brain of the subject. For example, a generated report may be in the form of two or three-dimensional map, indicating the arrangement of functional connectivity networks in relation to anatomical features, portions or perspectives of the brain of an individual subject”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu, Yamagata, and Mak above wherein the user checks the images after the end of all the measurement cycles, each map generated after a measurement cycle together with the disturbances that occurred in the at least one stimulation image and the at least one reference image used to generate said map, and/or together with the quality parameter assigned to the respective map, are displayed in order to ensure the map meets required criteria and in order to ensure accuracy as taught by Liu (Liu, Para 31).

Regarding claim 14, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 9 as discussed above.
Gil as modified by Liu and Yamagata above does not clearly and explicitly disclose examining the at least one stimulation image and the at least one reference image used for generating the map for disturbances; and, wherein the signal for the display device is generated in such a way that the disturbances that occurred in the at least one stimulation image and the at least one reference image on which the generated map is based are also displayed on the display device in addition to the generated map and/or a quality parameter assigned to the generated map is also displayed on the display device in addition to the generated map, the quality parameter representing a measure of the disturbances that occurred in the stimulation images and reference images on which the generated map is based.
In an analogous patient imaging system and method field of endeavor Mak discloses examining a patient image for disturbances and displaying the patient image, at least one of disturbances, and a quality parameter representing a measure of the disturbances that occurred in the image (Mak, Para 102; “a notification that “bleeding” mode may be relevant. The notification may be displayed as an outline 810 showing where bleeding has been detected in the image”) (Mak, Para 88; “further include a picture-in-picture display with an inset showing a magnified view of the region where the emergency indicator (e.g., bleeding) was detected”) (Mak, Para 101-114 discussing the bleed detection) (Mak, Para 18; “The systems and methods described herein may be useful in image guided medical procedures, such as procedures in the field of spinal surgery or in the field of neurosurgery (e.g., including oncological care, neurodegenerative disease, stroke, brain trauma and orthopedic surgery)”).
The outline of the bleeding is interpreted as a measure of the disturbance because a person having ordinary skill in the art would understand that the size of the outline represents a measure of the amount of bleeding and because the Applicant defines a disturbance in the specification to include a brain bleed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu and Yamagata above to include examining the at least one stimulation image and the at least one reference image used for generating the map for disturbances; and, wherein the signal for the display device is generated in such a way that the disturbances that occurred in the at least one stimulation image and the at least one reference image on which the generated map is based are also displayed on the display device in addition to the generated map and/or a quality parameter assigned to the generated map is also displayed on the display device in addition to the generated map, the quality parameter representing a measure of the disturbances that occurred in the stimulation images and reference images on which the generated map is based in order to allow a user to react to detected disturbances as needed as taught by Mak (Mak, Para 75).

Regarding claim 15, Gil as modified by Liu, Yamagata, and Mak above discloses all of the limitations of claim 14 as discussed above.
Gil as modified by Liu, Yamagata, and Mak above discloses wherein each map generated after the corresponding measurement cycle together with the disturbances that occurred in the at least one stimulation image and the at least one reference image on which the respective map is based, and/or together with the quality parameter assigned to the respective map, are displayed as discussed in the rejection of claim 14 above.
Gil does not clearly and explicitly disclose wherein, after the end of all the measurement cycles, each map generated after a measurement cycle together with the disturbances that occurred in the at least one stimulation image and the at least one reference image on which the respective map is based, and/or together with the quality parameter assigned to the respective map, are displayed and the user is afforded the possibility of sorting out individual measurement cycles and of newly generating a new map on the basis of the stimulation images and reference images of the measurement cycles that have not been sorted out.
However, Yamagata further discloses wherein a user is afforded the possibility of sorting out individual images and newly generating new images on the basis of the images that have not been sorted out (Yamagata, Para 195-196; “Having received an input to deny the analysis target image from the operator through the input circuitry 9 (No at step S105), the analyzing function 15 b controls the setting function 15 a to reset the imaging condition […] Then, having received an input to approve the analysis target image from the operator through the input circuitry 9 (Yes at step S105)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu, Yamagata, and Mak above wherein a user is afforded the possibility of sorting out individual measurement cycles and of newly generating a new map on the basis of the stimulation images and reference images of the measurement cycles that have not been sorted out in order to allow an operator to check whether the generated image is relevant and whether or not different images are needed as taught by Yamagata (Yamagata, Para 194-196).
Additionally, Liu discloses wherein stop criterion for imaging is checked after the imaging process is complete (Liu, Figure 2; showing that the report/image is not displayed until the imaging process is complete) (Liu, Para 32; “Finally, at process block 218, using the subject map, a report of any suitable shape or form is generated. As one example, the report may be indicative of a functional brain organization for the brain of the subject. For example, a generated report may be in the form of two or three-dimensional map, indicating the arrangement of functional connectivity networks in relation to anatomical features, portions or perspectives of the brain of an individual subject”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu, Yamagata, and Mak above wherein the user checks the images after the end of all the measurement cycles, each map generated after a measurement cycle together with the disturbances that occurred in the at least one stimulation image and the at least one reference image used to generate said map, and/or together with the quality parameter assigned to the respective map, are displayed in order to ensure the map meets required criteria and in order to ensure accuracy as taught by Liu (Liu, Para 31).

Regarding claim 22, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 17 as discussed above.
Gil as modified by Liu and Yamagata above does not clearly and explicitly disclose wherein said control and evaluation device is further configured to examine said at least one stimulation image and said at least one reference image used for generating said map for disturbances; and, said control and evaluation device is further configured to generate the signal for said display device in such a manner that the disturbances that occurred in said at least one stimulation image and said at least one reference image on which the generated map is based are also displayed on the display device in addition to the generated map and/or said control and evaluation device is further configured to generate the signal for said display device in such a manner that a quality parameter assigned to said map is displayed on the display device in addition to said map, said quality parameter representing a measure of the disturbances that occurred in the stimulation images and reference images on which said map is based.
In an analogous patient imaging system and method field of endeavor Mak discloses examining a patient image for disturbances and displaying the patient image, at least one of disturbances, and a quality parameter representing a measure of the disturbances that occurred in the image (Mak, Para 102; “a notification that “bleeding” mode may be relevant. The notification may be displayed as an outline 810 showing where bleeding has been detected in the image”) (Mak, Para 88; “further include a picture-in-picture display with an inset showing a magnified view of the region where the emergency indicator (e.g., bleeding) was detected”) (Mak, Para 101-114 discussing the bleed detection) (Mak, Para 18; “The systems and methods described herein may be useful in image guided medical procedures, such as procedures in the field of spinal surgery or in the field of neurosurgery (e.g., including oncological care, neurodegenerative disease, stroke, brain trauma and orthopedic surgery)”).
The outline of the bleeding is interpreted as a measure of the disturbance because a person having ordinary skill in the art would understand that the size of the outline represents a measure of the amount of bleeding and because the Applicant defines a disturbance in the specification to include a brain bleed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu and Yamagata above wherein said control and evaluation device is further configured to examine said at least one stimulation image and said at least one reference image used for generating said map for disturbances; and, said control and evaluation device is further configured to generate the signal for said display device in such a manner that the disturbances that occurred in said at least one stimulation image and said at least one reference image on which the generated map is based are also displayed on the display device in addition to the generated map and/or said control and evaluation device is further configured to generate the signal for said display device in such a manner that a quality parameter assigned to said map is displayed on the display device in addition to said map, said quality parameter representing a measure of the disturbances that occurred in the stimulation images and reference images on which said map is based in order to allow a user to react to detected disturbances as needed as taught by Mak (Mak, Para 75).

Regarding claim 23, Gil as modified by Liu, Yamagata, and Mak above discloses all of the limitations of claim 22 as discussed above.
Gil as modified by Liu, Yamagata, and Mak above discloses wherein each map generated after the corresponding measurement cycle together with the disturbances that occurred in the at least one stimulation image and the at least one reference image on which the respective map is based, and/or together with the quality parameter assigned to the respective map, are displayed as discussed in the rejection of claim 22 above.
Gil does not clearly and explicitly disclose wherein the control and evaluation device is configured to generate the signal for said display device in such a manner that, after the end of all the measurement cycles, each map generated after the corresponding measurement cycle together with the disturbances that occurred in the at least one stimulation image and the at least one reference image on which the respective map is based, and/or together with the quality parameter assigned to the respective map, are displayed, wherein the control and evaluation device affords the user a possibility of sorting out individual measurement cycles; and, wherein the control and evaluation device newly generates a new map on the basis of the stimulation images and reference images of the measurement cycles that have not been sorted out.
However, Yamagata further discloses wherein a user is afforded the possibility of sorting out individual images and newly generating new images on the basis of the images that have not been sorted out (Yamagata, Para 195-196; “Having received an input to deny the analysis target image from the operator through the input circuitry 9 (No at step S105), the analyzing function 15 b controls the setting function 15 a to reset the imaging condition […] Then, having received an input to approve the analysis target image from the operator through the input circuitry 9 (Yes at step S105)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu, Yamagata, and Mak above wherein the control and evaluation device affords the user a possibility of sorting out individual measurement cycles; and, wherein the control and evaluation device newly generates a new map on the basis of the stimulation images and reference images of the measurement cycles that have not been sorted out in order to allow an operator to check whether the generated image is relevant and whether or not different images are needed as taught by Yamagata (Yamagata, Para 194-196).
Additionally, Liu discloses wherein stop criterion for imaging is checked after the imaging process is complete (Liu, Figure 2; showing that the report/image is not displayed until the imaging process is complete) (Liu, Para 32; “Finally, at process block 218, using the subject map, a report of any suitable shape or form is generated. As one example, the report may be indicative of a functional brain organization for the brain of the subject. For example, a generated report may be in the form of two or three-dimensional map, indicating the arrangement of functional connectivity networks in relation to anatomical features, portions or perspectives of the brain of an individual subject”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu, Yamagata, and Mak above wherein the user checks the images after the end of all the measurement cycles, each map generated after a measurement cycle together with the disturbances that occurred in the at least one stimulation image and the at least one reference image used to generate said map, and/or together with the quality parameter assigned to the respective map, are displayed in order to ensure the map meets required criteria and in order to ensure accuracy as taught by Liu (Liu, Para 31).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gil, Liu, and Yamagata as applied to claim 17 above, and further in view of Samec et al. (WO2016149416, hereafter Samec).
Regarding claim 25, Gil as modified by Liu and Yamagata above discloses all of the limitations of claim 17 as discussed above.
Gil as modified by Liu and Yamagata above does not clearly and explicitly disclose a surgical microscope.
In an analogous patient imaging system and method field of endeavor Samec discloses a surgical microscope used alongside spectral imaging (Samec, Para 638; “The device 2650 configured as a confocal microscope, a scanning laser ophthalmoscope, adaptive optics scanning laser ophthalmoscope and/or two-photon microscope may also be used to provide a multi-spectral image comparison, which can help improve visual discrimination of retinal and sub-retinal features through spectral and depth enhanced differential visibility”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil as modified by Liu and Yamagata above to include a surgical microscope in order to enhance differential visibility as taught by Samec (Samec, Para 638).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793